686 N.W.2d 744 (2004)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Simon CARUS-WILSON, Defendant-Appellant.
Docket No. 125183, COA No. 240752.
Supreme Court of Michigan.
September 30, 2004.
On order of the Court, the motion for reconsideration of this Court's order of May 28, 2004 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MICHAEL F. CAVANAGH, J., states as follows:
I concur in denying reconsideration. I write to comment that the considerable documentation defendant presented in support of his claim of rehabilitation is compelling. While it cannot help him procedurally here, I note that the regulations of the Immigration and Naturalization Service, now the United States Citizenship and Immigration Services, do not mandate his deportation. Thus, in light of defendant's substantial efforts at rehabilitation and commitment to family, I would encourage the agency to consider exercising its broad discretion in his favor.
WEAVER and MARILYN J. KELLY, JJ., join in the statement of MICHAEL F. CAVANAGH, J.